

117 SRES 300 ATS: Honoring the memories of the victims of the building collapse in Surfside, Florida, on June 24, 2021, and the bravery and selfless service of the individuals who responded to the building collapse.
U.S. Senate
2021-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 300IN THE SENATE OF THE UNITED STATESJuly 14, 2021Mr. Scott of Florida (for himself and Mr. Rubio) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the memories of the victims of the building collapse in Surfside, Florida, on June 24, 2021, and the bravery and selfless service of the individuals who responded to the building collapse.Whereas, on Thursday, June 24, 2021, portions of the Champlain Towers South condominium building in Surfside, Florida, catastrophically collapsed;Whereas, in the aftermath of the devastating collapse—(1)one of the largest rescue and recovery operations in the history of the United States commenced to locate scores of residents who were unaccounted for and believed to be in the collapsed building;(2)first responders from across the State of Florida immediately answered the call of duty, including firefighters, uniformed police officers, rescue and recovery crews, emergency medical technicians, physicians, nurses, and others rushing to save the lives of individuals trapped in the building;(3)international rescue crews and emergency support organizations from Israel and Mexico responded to the site to aid in the search and recovery efforts;(4)National Urban Search and Rescue Response System task forces from Florida, Virginia, Indiana, Ohio, Pennsylvania, and New Jersey, as well as emergency specialists from California, deployed to Surfside, Florida, to provide critical support;(5)numerous volunteer organizations and individuals from across the United States and around the world responded to Surfside, Florida, to support the community and provide aid, resources, and assistance to individuals in need; and(6)teams worked tirelessly around the clock to rescue survivors and recover the remains of individuals killed in the tragic collapse; Whereas the building collapse in Surfside, Florida, led to significant injuries and the heartbreaking loss of life; and Whereas this devastating building collapse has been met with an overwhelming outpouring of support from the people of the United States and people throughout the world, who continue to pray for the victims, their families, and all individuals affected by this tragedy: Now, therefore, be it That the Senate—(1)commends the bravery and selfless service demonstrated by the local, State, national, and international teams of first responders deployed in the aftermath of the collapse of the Champlain Towers South condominium building in Surfside, Florida, on June 24, 2021;(2)commemorates the lives lost in the tragic building collapse and offers heartfelt condolences to the families, loved ones, and friends of the victims; and(3)expresses sincere gratitude to the countless organizations and individuals offering resources, support, and comfort to the survivors and community in Surfside, Florida. 